Bar counsel appeals from an order of a single justice of this court declining the recommendation of the Board of Bar Overseers (board) that an admonition be imposed on the respondent for actions the board concluded constituted disclosure of secret information of his client in violation of S.J.C. Rule 3:07, Canon 4, DR 4-101 (B), as appearing in 382 Mass. 778 (1981).
The single justice concluded that the communication at issue was a “secret” that was “revealed” within the meaning of DR 4-101 (B). In so doing she determined that the client’s actions amounted to a waiver of confidentiality but not an explicit consent to his attorney to disclose the secret information. We have some reservations as to whether any secret information was revealed, but the respondent has not challenged the single justice’s order in that or any other respect. In these circumstances, while we assume without deciding that the subject communication did constitute a “secret” that was “revealed,” we agree with the single justice’s conclusion that no discipline was warranted.
The order of the single justice is affirmed.

So ordered.